DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Golparvar-Fard et al (US 2013/0155058), teaches a construction management device generating three-dimensional data of a construction site by using a plurality of work machines, each of the plurality of work machines being provided with a stereo camera configured with at least one pair of imaging devices, the construction management device comprising: a camera parameter storage unit that stores a plurality of camera parameters associated with each imaging device of the stereo camera of the plurality of work machines and including external parameters indicating a positional relationship between a pair of imaging devices; a selection unit that selects a target image pair which is a processing target on the basis of input from a user from among a plurality of image pairs captured by the imaging devices provided in the plurality of work machines; and a stereo measurement unit that generates three-dimensional data representing a landform of a periphery of a work machine having captured the target image pair on the basis of the selected target image pair, by using a camera parameter related to the imaging device of the work machine having captured the selected target image pair among the plurality of camera parameters stored in the camera parameter storage unit.  The closest prior art does not teach wherein the stereo measurement unit generates the three-dimensional data on the basis of a camera parameter related to an update time closest to the imaging time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487